t c summary opinion united_states tax_court william k cheung and lizhen j cheung petitioners v commissioner of internal revenue respondent docket no 6891-12s filed date william k cheung and lizhen j cheung pro sese alina n solodchikova for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- 1unless otherwise indicated all section references hereinafter are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion for summary_judgment respondent’s motion the court will grant respondent’s motion background all of the facts for purposes of resolving respondent’s motion have been stipulated and are so found petitioners resided in virginia at the time they filed the petition on date petitioner william k cheung mr cheung purchased certain property vidalia property on vidalia court in dumfries virginia dumfries moved into the house vidalia house on that property and resided there until date on date mr cheung married petitioner lizhen cheung ms cheung in nanjing city jiangsu province people’s republic of china on date ms cheung moved into the vidalia house and resided there with mr cheung until date on date mr cheung purchased certain property crystal downs property on crystal downs terrace in dumfries and moved together with ms cheung into the house crystal downs house on that property petitioners filed form_1040 u s individual_income_tax_return return for their taxable_year return in that return petitioners reported total income of dollar_figure and total_tax of dollar_figure in their return petitioners claimed tax withheld of dollar_figure a first-time_homebuyer credit of dollar_figure with respect to the crystal downs property a recovery rebate credit of dollar_figure an overpayment of dollar_figure and a refund of the same amount on date respondent issued to petitioners a refund of dollar_figure on date respondent notified petitioners by letter letter-566 cg that respondent was examining their return in that letter petitioners were asked to provide respondent with additional information to substantiate inter alia the first-time_homebuyer credit that they claimed in that return petitioners provided respondent with a u s department of housing and urban development hud 2although petitioners moved into the crystal downs house on date mr cheung continued to own the vidalia property until at least date 3the record does not establish why respondent issued to petitioners a refund of only dollar_figure when they claimed a refund of dollar_figure in their return we note however that the difference between the refund amount claimed in the return and the refund amount issued by respondent is equal to the amount of the recovery rebate credit ie dollar_figure that petitioners claimed in that return settlement statement hud statement with respect to mr cheung’s purchase of the crystal downs property that statement showed mr cheung as the borrower purchaser of that property and a final settlement_date of date respondent issued a notice_of_deficiency notice to petitioners for their taxable_year in that notice respondent determined to disallow the first- time homebuyer credit of dollar_figure that petitioners claimed in their return and impose on them the accuracy-related_penalty under sec_6662 in the petition petitioners alleged error solely with respect to respondent’s determination in the notice to disallow the first-time_homebuyer credit of dollar_figure that they claimed in their return they alleged no error with respect to respondent’s determination in the notice to impose on them the accuracy-related_penalty under sec_6662 discussion the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir petitioners do not disagree and the court concludes that there is no genuine dispute of material fact with respect to the issue presented in respondent’s motion that issue is whether petitioners are entitled for their taxable_year to the first-time_homebuyer credit under sec_36 as pertinent here an individual taxpayer who is a first-time_homebuyer of a principal_residence in the united_states is entitled to a credit in an amount equal to percent of the purchase_price of the principal_residence sec_36 but such amount is not to exceed dollar_figure sec_36 as pertinent here the credit is applicable only if the taxpayer purchased the principal_residence on or after date and before date sec_36 the term first-time_homebuyer is defined in sec_36 to mean any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies it is petitioners’ position that they are entitled for their taxable_year to the first-time_homebuyer credit with respect to the crystal downs property in support of their position petitioners rely on sec_36 quoted above which defines the term first-time_homebuyer for purposes of sec_36 certain statements appearing in the web site for hud which define the term first-time_homebuyer for hud and federal housing administration fha purposes and certain statements in an article appearing in the so-called home guides section of the san francisco chronicle san francisco chronicle article which restate the definition of the term first-time_homebuyer for hud and fha purposes that is set forth in the hud web site petitioners argue that in the case of a married couple sec_36 which defines the term first-time_homebuyer requires that only one of the spouses has no present ownership_interest in a principal_residence during the three-year period ending on the date of the purchase of the principal_residence for which the credit is claimed thus if one spouse is eligible under sec_36 then both the spouses the couple are eligible petitioners contend that their argument about what sec_36 requires in the case of a married couple claiming the first-time_homebuyer credit is supported by the definition of the term first-time_homebuyer for hud and fha purposes according to petitioners their interpretation of sec_36 is in accordance to sic the definition of the first-time home buyer provided in the u s department of housing and urban development hud gov website which recites an individual who has had no ownership in a principal_residence during the 3-year period ending on the date of the purchase of the property this includes a spouse if either meets the above test they are considered first-time homebuyers respondent counters that petitioners are not entitled for their taxable_year to the first-time_homebuyer credit because mr cheung had an ownership_interest in a principal_residence namely the vidalia property during the three-year period that ended on date the date on which he purchased the crystal downs property the principal_residence with respect to which petitioners are claiming for their taxable_year the first-time_homebuyer credit as a result respondent argues mr cheung is not a first-time_homebuyer as defined in sec_36 consequently according to respondent even though ms cheung was a first-time_homebuyer as defined in sec_36 because she did not have a present_interest in a principal_residence during the three-year period that ended on date the date of the purchase of the crystal downs property petitioners are not entitled for their taxable_year to the first-time_homebuyer credit the court turns first to petitioners’ suggestion that the definition of the term first-time_homebuyer for hud and fha purposes that appears in the hud web 4on date mr cheung purchased the vidalia property moved into the vidalia house on that property and resided there until date on the latter date mr cheung purchased the crystal downs property and he and ms cheung moved into the crystal downs house on that property 5respondent advances no other argument in support of respondent’s position that petitioners are not entitled for their taxable_year to the first-time_homebuyer credit the court considers in its analysis of whether petitioners are entitled to that credit the sole argument that respondent advances in support of respondent’s position and all of the arguments and contentions that petitioners advance in support of their position site6 governs resolution of the question whether mr cheung is a first-time_homebuyer under sec_36 the court rejects petitioners’ suggestion the definition of the term first-time_homebuyer for hud and fha purposes that appears in the hud web site is not controlling for purposes of sec_36 the definition of the term first-time_homebuyer that governs for purposes of sec_36 is the definition in sec_36 it is that section which controls the court’s resolution of the question whether mr cheung is a first-time_homebuyer which in turn controls the court’s resolution of the issue whether petitioners are entitled for their taxable_year to the first-time_homebuyer credit under sec_36 the court considers now petitioners’ argument that in the case of a married couple sec_36 which defines the term first-time_homebuyer requires that only one of the spouses has no present ownership_interest in a principal_residence during the three-year period ending on the date of the purchase of the principal_residence for which the credit is claimed the court rejects petitioners’ argument when congress first enacted sec_36 into the code it included in the definition of the term first-time_homebuyer in sec_36 the parenthetical phrase and if 6the definition of the term first-time_homebuyer for hud and fha purposes is restated in a san francisco chronicle article on which petitioners rely married such individual’s spouse that parenthetical phrase requires that in order to qualify as a first-time_homebuyer under sec_36 where an individual and the individual’s spouse are claiming the first-time_homebuyer credit in a joint tax_return such individual and such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies sec_36 emphasis added in other words pursuant to sec_36 a married couple may qualify under sec_36 for the first-time_homebuyer credit only where both spouses satisfy the definition of first-time_homebuyer in sec_36 because both of them did not have a present ownership_interest in a principal_residence during the three-year period ending on the date of the purchase of the principal_residence for which the credit is claimed see packard v commissioner t c __ __ slip op pincite date 7the legislative_history of sec_36 does not explain why congress decided to include the parenthetical phrase and if married such individual’s spouse in the definition of the term first-time_homebuyer in sec_36 8in addressing in packard v commissioner t c __ __ slip op pincite date the relationship between sec_36 and sec_36 the court observed with respect to sec_36 married couples could qualify for the first- time homebuyer credit only if neither spouse had a present ownership_interest in a principal_residence during the three-year period ending on the date of the purchase of the principal_residence to which sec_36 applies sec_36 that the court continued on the record before the court the court concludes that mr cheung is not a first-time_homebuyer as defined in sec_36 on that record the court holds that petitioners are not entitled for their taxable_year to the first-time_homebuyer credit under sec_36 the court has considered all of the contentions and arguments of petitioners that are not discussed herein and the court finds them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered continued considered in packard has no application in the present case that is because sec_36 is effective only for residences purchased after date worker homeownership and business assistance act of pub_l_no sec_11 sec_123 stat pincite 9in the petition petitioners did not allege error with respect to respondent’s determination in the notice that they are liable for their taxable_year for the accuracy-related_penalty under sec_6662 consequently respondent does not address that determination in respondent’s motion the court has consistently held that pursuant to rule b a taxpayer is deemed to have conceded a determination of the commissioner of internal revenue with respect to which the taxpayer has not alleged error in the petition see eg 123_tc_213 petitioners are deemed to have conceded respondent’s determination in the notice that they are liable for their taxable_year for the accuracy-related_penalty under sec_6662
